Citation Nr: 0102588	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-24 472	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a heart 
disability, to include hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

Between October 9, 1977 and September 14, 1994, the veteran 
had various periods of active duty for training and inactive 
duty training with the Army National Guard, to include a 
period of active duty for training from June 6, 1987 to June 
20, 1987.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision by the Huntington 
RO, which determined that new and material evidence had not 
been submitted to reopen the claim of service connection for 
a heart disability, to include hypertension.  


FINDINGS OF FACT

1.  In a July 1995 decision, the RO denied entitlement to 
service connection for a heart disability, to include 
hypertension; the appellant was provided notice of the denial 
and of his procedural and appellate rights later that month, 
but did not appeal the decision.  

2.  Evidence submitted since the RO's July 1995 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The record includes medical evidence and opinion 
indicating tht the veteran's heart disability, to include 
hypertension, had its onset during active service; there is 
no contrary medical evidence of record.  


CONCLUSIONS OF LAW

1.  The RO's July 1995 decision denying service connection 
for a heart disability, to include hypertension is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§  3.104, 20.302, 
20.1103 (2000).

2.  New and material evidence has been submitted since the 
RO's July 1995 decision, thus, the claim for service 
connection for a heart disability, to include hypertension, 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156 (2000).

3.  A heart disability, to include hypertension, was incurred 
during active military service.  38 U.S.C.A. §§ 101(24), 
1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.6(a), 3.303, 
3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 1995 decision, the RO denied entitlement to service 
connection for a heart disability to include hypertension.  
Evidence then of record included the veteran's service 
medical records (which reflected a syncopal episode of 
unknown origin, possibly due to heat, in June 1987, and an 
EKG assessment of mitral valve prolapse in September 1997) 
and various private medical records (reflecting treatment for 
hypertension and chest pain).  The RO denied the claim on the 
basis that there was no evidence showing that the veteran's 
claimed heart condition or hypertension was incurred in or 
aggravated by his National Guard duty.  The veteran was 
provided notice of the decision and of his procedural and 
appellate rights later in July 1995; however, he did not file 
an appeal.  Thus, the RO's July 1995 decision denying service 
connection for a heart disability to include hypertension is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 
(2000).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The last disallowance of record is considered to 
be the last decision that finally denied the claim, whether 
it was denied on a new and material basis or on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996).  In this case, the 
last final decision of record was the July 1995 rating 
decision.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

In this case, the evidence added to the record since the RO's 
July 1995 decision includes multiple statements from Michael 
E. Taylor, M.D., a treating physican of the appellant.  
Significantly, in a July 13, 1999 letter, Dr. Taylor stated 
that the appellant had a heat stroke or near heat stroke 
while on duty with the National Guard on June 7, 1987.  He 
stated that, currently, the appellant continues to suffer 
with palpitations, intermittent chest pains, and dizziness, 
which have occurred since the June 1987 incident.  He 
indicated that the appellant's current problems initiated 
with that incident.  In addition, in a May 1999 letter, Dr. 
Taylor stated that the appellant's service in the National 
Guard, particularly the physical requirements, aggravated the 
appellant's heart disability and made it worse than it would 
have been if the appellant had not engaged in the type of 
physical activities required by the National Guard.  Dr. 
Taylor indicated that he had reviewed the appellant's medical 
records and reached his conclusion because of the lack of 
reported heart problems report on National Guard physicals 
until after the incident of heat stroke which was then 
followed by continuous heart problems.  

The Board finds that assuming the credibility of the recent 
evidence as noted, as required by Justus, the appellant has 
submitted new and material evidence.  This evidence is not 
only new, but is also material because it directly conflicts 
with the reasons for the denial of the appellant's claim in 
July 1995, when his claim was denied due to the absence of 
any evidence relating heart disability and hypertension to 
service.  Thus, this evidence is relevant and probative to 
the issue at hand and is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2000).  Hence, the veteran's claim is 
reopened and the claim must be considered on the basis of all 
the evidence of record.

At the outset, the Board acknowledges the appellant's 
contentions that the June 1987 incident of heat stroke caused 
his heart problems and hypertension and his subsequent 
National Guard duty aggravated his heart problems, to include 
hypertension.  However, the appellant, as a layperson without 
medical training and expertise, is not compentent to render a 
medical conclusion; hence, his statements regarding causation 
are not probative.  See Jones v. Derwinski, 7 Vet. App. 134, 
137 (1994): Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Rather, his statements must be supported by the 
medical record.  As such, the Board will review the medical 
evidence in order to determine if the appellant's 
contentions, as supported by the lay evidence of record, are 
meritorious.  

The service medical records revealed that prior to 1987, 
there was no record of heart abnormality to include 
hypertension.  Examinations conducted in January 1978 and 
February 1985 were specifically negative for heart 
abnormality and no other medical records indicated any heart 
disability.  According to June 1987 "Sick Slips," on 
June 7, 1987, the appellant was participating in National 
Guard fitness training (running) exercises when he 
experienced an episode of syncope, noted to be possibly 
related to the heat.  His blood pressure was 146/102.  During 
the next few days, he was provided follow-up care; 
hypertension and mild heat syndrome were diagnosed.  
According to private records, thereafter, the appellant was 
treated for hypertension and was placed on medication.  In an 
October 1987 letter, David H. Church, M.D., indicated that he 
had treated the appellant and concluded that the appellant 
also had mitral valve prolapse.  Dr. Church opined that 
despite the appellant's heart disability, he could 
participate in the physical activities required by the 
National Guard.  

The subsequent private medical records show continued 
diagnosis and treatment of hypertension with medication.  It 
was noted to be continuously well-controlled.  The 
appellant's service medical records show, upon examinations, 
a diagnosis of hypertension in January 1989, a diagnosis of 
mitral valve prolapse in January 1991, a diagnosis of 
hypertension in April 1993, and a diagnosis of mitral valve 
prolapse in January 1994.  

In November 1998, the appellant's treating physican, Dr. 
Taylor, first related the appellant's heart disabilities to 
his service in the National Guard.  Although Dr. Taylor 
initially indicated that the appellant had provided his own 
medical history, he subsequently indicated that he had 
personally reviewed his medical records.  As noted above, in 
a July 13, 1999 letter, Dr. Taylor stated that the appellant 
had a heat stroke or near heat stroke while on duty with the 
National Guard on June 7, 1987.  He stated that, currently, 
the appellant continues to suffer with palpitations, 
intermittent chest pains, and dizziness, which have occurred 
since the June 1987 incident.  He indicated that the 
appellant's current problems initiated with that incident.  
In addition, in a May 1999 letter, Dr. Taylor stated that the 
appellant's service in the National Guard, particularly the 
physical requirements, aggravated the appellant's heart 
disability and made it worse than it would have been if the 
appellant had not engaged in the type of physical activities 
required by the National Guard.  Dr. Taylor indicated that he 
had reviewed the appellant's medical records and reached his 
conclusion because of the lack of reported heart problems 
report on National Guard physicals until after the incident 
of heat stroke which was then followed by continuous heart 
problems.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§  1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  The term 
"active military, naval, or air service" includes active 
duty, and "any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 1991); 38 C.F.R. § 3.6(a) (2000).  See Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Duty, other 
than full-time duty, performed by a member of the National 
Guard of any State, is considered to be inactive duty 
training.  38 C.F.R. § 3.6(d)(4) (2000).

According to the service medical records, the appellant  was 
treated for heat syndrome and hypertension following an 
episode of syncope in June 1987 during training exercises.  
Since that time, the appellant has been continuously treated 
for hypertension and also for mitral valve prolapse.  His 
private physican has indicated that his hypertension began 
with that syncope episode (during active duty for training), 
and that his heart disability was thereafter aggravated 
during further National Guard service.  There is no medical 
evidence to contradict the private physician's opinion.

In light of the foregoing, the Board concludes that a heart 
disability, to include hypertension, had its onset during 
active service and that, therefore, service connection for 
such condition is warranted.  See 38 U.S.C.A. §§ 101(24), 
1110, 1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.6(a), 3.303, 
3.304 (2000).


ORDER

As new and material evidence has been presented, the claim 
for service connection for a heart disability, to include 
hypertension, is reopened.

Service connection for a heart disability, to include 
hypertension, is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

